

EXHIBIT 10.9
 
SENIOR EXECUTIVE EMPLOYMENT AGREEMENT
 
This Senior Executive Employment Agreement (the “Agreement”) is entered into as
of this 8th day of August, 2007 (the “Effective Date”) by and between Rick G.
Von Pusch (“Executive”) and DealerTrack Holdings, Inc, a Delaware corporation
(“Employer”) with principal offices at 1111 Marcus Avenue, Suite M04, Lake
Success, NY 11042.
 
Section 1.     Term
 
Employer shall continue to employ Executive and Executive agrees to continue
such employment, upon the terms and conditions hereinafter set forth, from the
Effective Date through and including August 8, 2008 (the “Initial Term”).  This
Agreement shall renew automatically for successive one year periods (each, a
“Renewal Term”) unless one party gives notice to the other party, in writing, at
least sixty (60) days prior to the expiration of this Agreement (or any renewal)
of its desire to terminate the Agreement.  The term of this Agreement, including
the Initial Term and any Renewal Term, shall be referred to herein as the
“Term”.
 
Section 2.     Executive’s Duties
 
(a)           Executive shall be Senior Vice President, Customer Development and
Retention and shall report directly to Employer’s Chief Executive Officer or his
designee.  Executive shall faithfully and diligently perform his duties at the
direction of Employer’s Chief Executive Officer, or his designee, to the best of
Executive’s ability.  Executive shall (i) devote his best efforts, skill, and
ability and full business time and attention to the performance of the services
customarily incident to such office, subject to vacations and sick leave as
provided herein and in accordance with Employer policy, (ii) carry out his
duties in a competent and professional manner; and (iii) generally promote the
interests of Employer.  Subject to applicable law, Executive shall not knowingly
participate in any activity that is detrimental to the interests of Employer or
any of its affiliates, including, without limitation, any public criticism or
disparagement of any type by Executive, through the media or otherwise, of
Employer or any of its affiliates or employees, except in connection with the
exercise of Executive’s rights against Employer or any of its affiliates.
 
(b)           Executive agrees to abide by all policies applicable to senior
executive officers of Employer promulgated from time to time by Employer, which
policies are enforced uniformly and applicable to all similar executives of
Employer.
 
(c)            Except for such business travel as may be incident to his duties
hereunder, Executive shall perform his duties at Employer’s offices at the
address set forth in the preamble to this Agreement or at such other location as
may be approved by Employer.
 
Section 3.     Compensation for Executive’s Services
 
In consideration of the duties and services to be performed by Executive
pursuant to Sections 1 and 2 hereof, Executive shall receive:
 
 

--------------------------------------------------------------------------------

 
 
(a)           Salary.  Executive shall earn salary (the “Salary”) at the annual
rate of Two Hundred Thirty Five Thousand Dollars ($235,000.00) (the “Minimum
Salary”), less all applicable federal, state, and local tax withholdings.  Such
Salary shall be earned and shall be payable in periodic installments in
accordance with Employer’s payroll practices.  During the Term, the Board of
Directors of Employer (the “Board”) or the Compensation Committee of the Board
(the “Compensation Committee”) will review the Salary annually and may in its
discretion increase the Salary, but may not reduce it during the Term unless
Employer institutes salary reductions across the board; provided, however, that
in no event shall the Salary be reduced below the Minimum Salary without
Executive’s written consent.
 
(b)           Bonus.  For each fiscal year of Employer (each, a “Fiscal Year”),
Executive shall be entitled to receive a cash performance bonus (a “Bonus”)
which shall be based on the achievement of certain performance benchmarks by
Employer during such Fiscal Year which shall be determined by the Board.  The
Board shall review the target Bonus on an annual basis and, in its sole
discretion, may increase such target Bonus for any Fiscal Year.  The target
Bonus shall not be decreased except in connection with company-wide bonus
reductions.  The target Bonus for any Fiscal Year shall be at least fifty five
(55%) percent of the Salary for such Fiscal Year.  The Bonus for each Fiscal
Year shall be paid, if at all, to Executive on a schedule consistent with
Employer’s bonus payments to its other similarly situated senior executive
officers by no later than two and one half (2½) months following the end of such
Fiscal Year.  Executive understands and agrees that the Bonus is established in
part as an inducement for Executive to remain employed by Employer and except as
provided in Section 5(c) of this Agreement, or in the Employer’s sole
discretion, in the event that Executive’s employment is terminated prior to the
end of any Fiscal Year during the Term, then Executive shall not receive payment
of any Bonus for such year.
 
(c)           Equity.  In connection with Executive’s employment, Executive has
been and may continue to be granted stock options (“Stock Options”) to purchase
equity securities of Employer pursuant to the terms of DealerTrack Holdings,
Inc. 2001 Stock Option Plan, effective as of August 10, 2001, as amended (“Stock
Option Plan”) or may be granted Stock Options or other equity based awards
pursuant to the terms of the DealerTrack Holdings, Inc. 2005 Incentive Award
Plan, effective as of May 26, 2005, as amended (the “2005 Incentive Award
Plan”), or any other successor equity incentive plans (collectively, the “Stock
Incentive Plans”).  Except as otherwise provided herein, the terms of the Stock
Options shall be governed by the Stock Incentive Plans.  Executive shall be
credited with twenty-four (24) months accelerated vesting of his Stock Options
upon termination of Executive’s employment by: (1) Employer without Cause (as
defined below); or (2) Executive for Good Reason (as defined below).  Executive
shall be credited with thirty-six (36) months accelerated vesting of his Stock
Options upon a Change of Control (defined below).  Executive shall be credited
with full acceleration and vesting of his Stock Options upon the earlier
of:  (1) the elimination of Executive’s position or a termination of Executive’s
employment, in either event, within twelve (12) months after a Change of
Control; (2) a material negative change in Executive’s compensation or
responsibilities within twelve (12) months after a Change of Control; or (3) the
requirement that Executive be based at a location which is more than fifty (50)
miles from Employer’s offices at the address set forth in the preamble to this
Agreement within twelve (12) months after a Change of Control.  Anything in the
Stock Incentive Plans to the contrary notwithstanding, if Executive’s employment
is terminated by Executive with Good Reason or by Employer without Cause, or
under circumstances described above which would result in certain accelerated
vesting of any unvested Stock Options held by Executive, the unexercised portion
of any Stock Options held by Executive will not terminate until the twelve (12)
month anniversary of the date of termination of Executive’s employment.  In the
event Employer elects to grant equity based awards other than Options, such
grants shall, where appropriate, be subject to equivalent acceleration
provisions as set forth in this Section 3(c).  For purposes hereof, a “Change of
Control” shall mean and includes each of the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)           A transaction or series of transactions (other than an offering of
shares of Employer to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended) (other than the Employer, any
of its subsidiaries, an employee benefit plan maintained by the Employer or any
of its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Employer) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
securities of the Employer possessing more than 50% of the total combined voting
power of the Employer’s securities outstanding immediately after such
acquisition; or
 
(ii)          During any period of two consecutive years, individuals who, at
the beginning of such period, constitute the Board together with any new
director(s) (other than a director designated by a person who shall have entered
into an agreement with the Company to effect a transaction described in Section
3(c)(i) or Section 3(c)(iii)) whose election by the Board or nomination for
election by the Employer’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or
 
(iii)         The consummation by the Employer (whether directly involving the
Employer or indirectly involving the Employer through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Employer’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:
 
(A)           Which results in the Employer’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Employer or the
person that, as a result of the transaction, controls, directly or indirectly,
the Employer or owns, directly or indirectly, all or substantially all of the
Employer’s assets or otherwise succeeds to the business of the Employer (the
Employer or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
 
3

--------------------------------------------------------------------------------

 
 
(B)           After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 3(c)(iii) as beneficially owning 50% or more of combined voting power of
the Successor Entity solely as a result of the voting power held in the Employer
prior to the consummation of the transaction; or
 
(iv)         The Employer’s stockholders approve a liquidation or dissolution of
the Employer.
 
The Board or its designee shall have full and final authority, which shall be
exercised in its discretion, to determine conclusively whether a Change of
Control of the Employer has occurred, and the date of the occurrence of such
Change of Control and any incidental matters relating thereto.
 
(d)          Benefits.  Employer shall provide Executive with the right to
participate in and receive benefits from all life, accident, disability, medical
and pension plans, and all similar benefits as are from time to time in effect
and are generally made available to similar situated senior executive officers
of Employer.  The amount and extent of benefits to which Executive is entitled
shall be governed by the specific benefit plan, as it may be amended from time
to time.
 
(e)           Expenses.  Employer shall promptly reimburse Executive for
reasonable expenses for cellular telephone usage, entertainment, travel, meals,
lodging and similar items incurred in the conduct of Employer’s business.  Such
expenses shall be reimbursed in accordance with Employer’s expense reimbursement
policies and guidelines.
 
(f)           Vacation; Sick Leave.  During the Term, Executive shall be
entitled to four weeks (4) weeks vacation per year, paid holidays, sick leave,
and similar benefits, to be earned and used in accordance with Employer’s policy
and procedure for other similarly situated senior executive officers.
 
(g)          Modification.  Employer reserves the right to modify, suspend or
discontinue any and all of the above plans, practices, policies and programs
referenced in Sections 3(d) and (e) at any time in its discretion without
recourse by Executive so long as such action is taken generally with respect to
other similarly situated senior executive officers.  Any such modification,
suspension or discontinuance of the plans, practices and policies referenced in
Section 3(e) will not apply to otherwise reimbursable expenses incurred by
Executive prior to any such modification, suspension or discontinuance.
 
Section 4.     Termination of Employment
 
(a)           Resignation.  Executive may voluntarily terminate his employment
with Employer, at any time, with or without Good Reason, upon written notice to
Employer.
 
(b)           Termination.  Employer may terminate Executive’s employment at any
time, with or without Cause, upon written notice to Executive.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)          Death or Disability.  Executive’s employment shall terminate
immediately upon Executive’s death.  In the event Employer, in good faith,
determines that Executive is unable to perform the functions of his position due
to a Disability (as defined below), it may notify Executive in writing of its
intention to terminate Executive’s employment and Executive’s employment with
Employer shall terminate effective on the thirtieth (30th) day after receipt of
such notice by Executive.  For the purposes of this Agreement, “Disability”
shall mean a physical or mental impairment that substantially limits a major
life activity of Executive and renders Executive unable to perform the essential
functions of his position even with reasonable accommodation (that does not
impose an undue hardship on Employer), and which has lasted at least (i) sixty
(60) consecutive days, (ii) the balance of Executive’s entitlement to leave, if
any, under the Family and Medical Leave Act, or other similar statute or (iii)
the balance of any election period under the Employer’s long term disability
program (without regard to whether Executive is awarded benefits under such
program), whichever is longer.
 
(d)          Cause.  Employer may immediately terminate Executive’s employment
for “Cause” by giving written notice to Executive.  For purposes of this
Agreement, “Cause” shall mean:
 
 
(1)
Executive’s commission of an act of fraud or embezzlement upon Employer or any
of its affiliates; or

 
 
(2)
Executive’s commission of any willful act intended to injure the reputation,
business, or any business relationship of Employer or any of its affiliates; or

 
 
(3)
Executive is found by a court of competent jurisdiction to have committed a
felony; or

 
 
(4)
the refusal or failure of Executive to perform Executive’s duties with Employer
in a competent and professional manner that is not cured by Executive within ten
(10) business days after a written demand therefor is delivered to Executive by
the Board which specifically identifies the manner in which the Board believes
that Executive has not substantially performed Executive’s duties; provided,
further, however, that if the Board, in good faith, determines that the refusal
or failure by Executive is egregious in nature or is not susceptible of cure,
then no cure period shall be required hereunder; or

 
 
(5)
the refusal or failure of Executive to comply with any of his material
obligations under this Agreement (including any exhibit hereto) that is not
cured by Executive within ten (10) business days after a written demand therefor
is delivered to Executive by the Board which specifically identifies the manner
in which the Board believes Executive has materially breached this Agreement;
provided, further, however, that if the Board, in good faith, determines that
the refusal or failure by Executive is egregious in nature or is not susceptible
of cure, then no cure period shall be required hereunder.

 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Good Reason.  Executive may terminate his employment for “Good
Reason,” by delivering written notice of such termination (“Employer Default
Notice”) to Employer within sixty (60) days of the occurrence of any of the
following events, each of which shall constitute Good Reason:  (i) Employer’s
material breach of any provision of this Agreement, the Stock Incentive Plans or
any agreements thereunder, which has not been cured within the allotted time;
(ii) a material reduction of Executive’s then current title, status, authority,
responsibility or duties or the assignment to Executive of any duties materially
inconsistent with Executive’s then current position; (iii) any material
reduction in Executive’s salary or benefits; (iv) the failure of any successor
entity to assume the terms of this Agreement upon any Change of Control; (v) the
relocation of Executive to a facility or location more than fifty (50) miles
from Employer’s principal offices at the address set forth in the preamble to
this Agreement; or (vi) the failure of Employer to renew this Agreement upon the
expiration of the Initial Term or any Renewal Term.  The Employer Default Notice
shall specify the reason for Executive’s belief that an event constituting Good
Reason has occurred.  Notwithstanding the foregoing, any material breach of this
Agreement by Employer, or other event constituting Good Reason, shall not
constitute Good Reason if any such breach or other event is cured or corrected
by Employer within thirty (30) days following delivery to Employer of the
Employer Default Notice.
 
(f)           Continuing Obligations.  Executive acknowledges and agrees that
any termination under this Section 4 is not intended, and shall not be deemed or
construed, to affect in any way any of Executive’s covenants and obligations
contained in Sections 6, 7, and 8 hereof, which shall continue in full force and
effect beyond such termination for any reason.
 
Section 5.     Termination Obligations
 
(a)          Resignation.  If Executive’s employment is terminated voluntarily
by Executive without Good Reason, Executive’s employment shall terminate without
further obligations to Executive other than for payment of the sum of any unpaid
Salary determined by the Board and reimbursable expenses and vacation accrued
and owing to Executive prior to the termination.  The sum of such amounts shall
hereinafter be referred to as the “Accrued Obligations,” which shall be paid to
Executive or Executive’s estate or beneficiary within thirty (30) days of the
date of termination.  If Executive voluntarily terminates his employment without
Good Reason and within (30) days of such termination, Employer determines that
it would have had Cause to terminate Executive pursuant to Section 4(d),
Executive shall be deemed to have been terminated for Cause and the terms of
Section 5(b) shall apply.
 
(b)          Cause.  If Executive’s employment is terminated by Employer for
Cause, this Agreement shall terminate without further obligations to Executive
other than for the timely payment of Accrued Obligations.  If it is subsequently
determined by an arbitrator, pursuant to Section 19 hereof, that Employer did
not have Cause for termination, then Employer’s decision to terminate shall be
deemed to have been made without Cause and the terms of Section 5(c) shall
apply.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)          By Employer Other than for Cause; Death or Disability; By Executive
for Good Reason.
 
(1)           If (A) Employer terminates Executive’s employment for (x) a reason
other than Cause, or (y) due to Executive’s death or Disability, or
(B) Executive terminates his employment for Good Reason, Employer shall have no
further obligations to Executive other than for (i) the payment of Accrued
Obligations, (ii) severance pay in an amount equal to twelve (12) months of
Salary and payable within thirty (30) days of the Severance Commencement
Date; provided, however, that in the event that Executive’s termination of
employment is within twelve (12) months after a Change of Control, such
severance pay shall be increased to an amount equal to twenty four (24) months
of Salary, (iii) a pro rata bonus calculated based on multiplying the percentage
of the year Executive worked for Employer during the year of his termination by
Executive’s target Bonus for such year and payable within thirty (30) days of
the Severance Commencement Date, and (iv) the reimbursement of premiums
otherwise payable by Executive pursuant to COBRA for a period of up to 12
months, or until Executive no longer is eligible for COBRA continuation
coverage, whichever is earlier. For purposes of this Section 5, “Severance
Commencement Date” shall mean (x) if any stock of Employer or its affiliates is
publicly traded on an established securities market or otherwise and the Board
(or its delegate) determines that as of the date of termination of Executive’s
employment that the Executive is a “key employee” (within the meaning of Section
416(i) of the Internal Revenue Code of 1986, as amended (the “Code”), as
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder) and that
Section 409A of the Code applies with respect to payments to Executive pursuant
to Section 5(c)(1)(ii) and (iii), the six-month anniversary of the date of the
Executive’s “separation from service” (within the meaning of section 409A of the
Code); or (y) if the Board (or its delegate) determines that Executive is not
such a “key employee” as of date of Executive’s termination of employment (or
that Section 409A of the Internal Revenue Code does not apply with respect to
payments to the Executive pursuant to Section 5(c)(1)(ii) and (iii)), the date
of Executive’s termination of employment. The payments described in this Section
5(c)(1)(i) shall be made within thirty (30) days of the date of Executive’s
termination of employment.
 
(2)           If Executive terminates his employment for Good Reason and it is
subsequently determined by an arbitrator, pursuant to Section 20 hereof, that
Executive did not have Good Reason for termination, then Executive’s decision to
terminate for Good Reason shall be deemed to have been a voluntary resignation,
the terms of Section 5(a) shall apply, and all monies paid to Executive pursuant
to this Section 5(c)(1), except for those monies paid pursuant to Section
5(c)(1)(i), shall be immediately returned to Employer.
 
(3)           The amounts payable pursuant to Section 5(c)(1) shall be the only
amounts Executive shall receive for termination in accordance with this Section
5(c); provided, however, that no amounts shall be payable pursuant to this
section 5(c) on or following the date Executive breaches any of Sections 7, 8 or
9 of this Agreement.
 
(d)          Release.  Notwithstanding anything to the contrary contained
herein, no severance payments required hereunder shall be made by Employer until
such time as Executive shall execute a general release for the benefit of
Employer and its affiliates in a form satisfactory to Employer.  Such general
release shall not apply to (i) Executive’s rights under any Stock Incentive Plan
award agreements or (ii) Executive’s rights, as applicable, to indemnification
under Employer’s charter or bylaws, any indemnification agreement or applicable
law.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)          Equity Compensation Awards.  Except as expressly provided herein,
except for the provisions of Section 3(c) of this Agreement, the terms of the
Stock Incentive Plans and any related award agreements and/or notice of grant
shall govern the termination, vesting, and/or exercise of Executive’s stock
options or other equity awards upon the termination of Executive’s employment
for any reason.
 
(f)           Exclusive Remedy.  Executive agrees that the payments set forth in
this Agreement shall constitute the exclusive and sole remedy for any
termination of Executive’s employment and Executive covenants not to assert or
pursue any other remedies, at law or in equity, with respect to this Agreement.
 
(g)          Termination of Executive’s Office.  Following the termination of
Executive’s employment for any reason, Executive shall hold no further office or
position with Employer or any of its affiliates.
 
Section 6.     Parachute Payments.
 
(a)           If it is determined by a nationally recognized United States
public accounting firm selected by the Employer and approved in writing by the
Executive (which approval shall not be unreasonably withheld) (the “Auditors”)
that any payment or benefit made or provided to the Executive in connection with
this Agreement or otherwise (including without limitation any Stock Option or
other equity based award vesting) (collectively, a “Payment”), would be subject
to the excise tax imposed by Section 4999 of the Code (the “Parachute Tax”),
then the Employer shall pay to the Executive, prior to the time the Parachute
Tax is payable with respect to such Payment, an additional payment (a “Gross-Up
Payment”) in an amount such that, after payment by the Executive of all taxes
(including any Parachute Tax) imposed upon the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the Parachute Tax imposed
upon the Payment.  The amount of any Gross-Up Payment shall be determined by the
Auditors, subject to adjustment, as necessary, as a result of any Internal
Revenue Service position.  For purposes of making the calculations required by
this Agreement, the Auditors may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, provided that the Auditors’ determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code).
 
 
8

--------------------------------------------------------------------------------

 
 
(b)          The federal tax returns filed by the Executive (and any filing made
by a consolidated tax group which includes the Employer) shall be prepared and
filed on a basis consistent with the determination of the Auditors with respect
to the Parachute Tax payable by the Executive.  The Executive shall make proper
payment of the amount of any Parachute Tax, and at the request of the Employer,
provide to the Employer true and correct copies (with any amendments) of his
federal income tax return as filed with the Internal Revenue Service, and such
other documents reasonably requested by the Employer, evidencing such
payment.  If, after the Employer’s payment to the Executive of the Gross-Up
Payment, the Auditors determine in good faith that the amount of the Gross-Up
Payment should be reduced or increased, or such determination is made by the
Internal Revenue Service, then within ten (10) business days of such
determination, the Executive shall pay to the Employer the amount of any such
reduction, or the Employer shall pay to the Executive the amount of any such
increase; provided, however, that in no event shall the Executive have any such
refund obligation if it is determined by the Employer that to do so would be a
violation of the Sarbanes-Oxley Act of 2002, as it may be amended from time to
time; and provided, further, that if the Executive has prior thereto paid such
amounts to the Internal Revenue Service, such refund shall be due only to the
extent that a refund of such amount is received by the Executive; and provided,
further, that (i) the fees and expenses of the Auditors (and any other legal and
accounting fees) incurred for services rendered in connection with the Auditor’s
determination of the Parachute Tax or any challenge by the Internal Revenue
Service or other taxing authority relating to such determination shall be paid
by the Employer and (ii) the Employer shall indemnify and hold the Executive
harmless on an after-tax basis for any interest and penalties imposed upon the
Executive to the extent that such interest and penalties are related to the
Auditor’s determination of the Parachute Tax or the Gross-Up
Payment.  Notwithstanding anything to the contrary herein, the Executive’s
rights under this Section 6 shall survive the termination of his employment for
any reason and the termination or expiration of this Agreement for any reason.
 
Section 7.     Restrictions Respecting Confidential Information
 
Executive hereby covenants and agrees that, during his employment and
thereafter, Executive will not, under any circumstance, disclose in any way any
Confidential Information (as defined below) to any other person other than (i)
at the direction of and for the benefit of Employer, (ii) to his attorney or
other advisers in connection with Executive’s enforcement of his rights
hereunder, provided such individuals or entities agree to be bound by the
confidentiality restrictions herein contained, and if such Confidential
Information is relevant to such enforcement action, to the court or arbitrator,
as applicable, subject to a protective order.  For the purposes of the
foregoing, “Confidential Information” means any information pertaining to the
assets, business, creditors, vendors, manufacturers, customers, data, employees,
financial condition or affairs, formulae, licenses, methods, operations,
procedures, reports, suppliers, systems and technologies of Employer and its
affiliates, including (without limitation) the contracts, patents, trade secrets
and customer lists developed or otherwise acquired by Employer and its
affiliates; provided, however, that Confidential Information shall exclude any
information that was, is, or becomes publicly available other than through
disclosure by Executive or any other person known to Executive to be subject to
confidentiality obligations to Employer.  All Confidential Information is and
will remain the sole and exclusive property of Employer and its
affiliates.  Following the termination of his employment, Executive shall return
all documents and other tangible items containing Confidential Information to
Employer, without retaining any copies, notes or excerpts thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 8.     Proprietary Matters
 
Executive expressly understands and agrees that any and all improvements,
inventions, discoveries, processes, or know-how that are generated or conceived
by Executive during the Term (collectively, the “Inventions”) will be the sole
and exclusive property of Employer, and Executive will, whenever requested to do
so by Employer (either during the Term or thereafter), execute and assign any
and all applications, assignments and/or other instruments and do all things
which Employer may deem necessary or appropriate in order to apply for, obtain,
maintain, enforce and defend patents, copyrights, trade names or trademarks of
the United States or of foreign countries for said Inventions, or in order to
assign and convey or otherwise make available to Employer the sole and exclusive
right, title, and interest in and to said Inventions, applications, patents,
copyrights, trade names or trademarks; provided, however, that the provisions of
this Section 8 shall not apply to an Invention that Executive developed entirely
on his own time without using Employer’s Confidential Information except for
those Inventions that either (i) directly and materially relate, at the time of
conception or reduction to practice of the invention, to Employer’s business, or
actual or demonstrably anticipated research or development of Employer, or
(ii) directly and materially result from any work performed by Executive for
Employer.  Executive shall promptly communicate and disclose to Employer all
Inventions conceived, developed or made by him during his employment by
Employer, whether solely or jointly with others, and whether or not patentable
or copyrightable, (a) which relate to any matters or business of the type
carried on or being developed by Employer, or (b) which result from or are
suggested by any work done by him in the course of his employment by
Employer.  Executive shall also promptly communicate and disclose to Employer
all material other data obtained by him concerning the business or affairs of
Employer in the course of his employment by Employer.
 
Section 9.     Nonsolicitation/Non-Compete
 
(a)          Executive agrees that throughout his employment and for a period of
two (2) years following the termination of his employment for any reason, he
will not directly or indirectly, own, manage, operate, control, or participate
in the ownership, management, operation, or control of, or be connected with, or
have any financial interest in, any Competitor.  Ownership, for personal
investment purposes only, of not to exceed (i) individually, two (2%) percent of
the outstanding capital stock of any privately held entity, or (ii) voting stock
of any publicly held corporation shall not constitute a violation hereof.  For
purposes of this Agreement, the term “Competitor” shall mean any individual or
entity, present or future, then providing any of the following products or
services:  (1) a multi-finance source automotive finance portal, (2) electronic
contracting for automotive finance or lease transactions, other than at a
financing source entity that purchases electronic contracts or leases from
automotive dealers, (3) automotive lease, retail and/or balloon payment
comparison or desking tools, (4) dealer management systems (DMS), (5) any other
sales or finance and insurance-related products or services for automotive
dealerships similar to any products or services offered by Employer or any of
its affiliates, or (6) any other products or services similar to any products or
services offered by Employer or any of its affiliates and which product or
service category accounts for at least 15% of the consolidated revenues for the
last fiscal quarter of Employer.
 
(b)          Executive agrees that during his employment with Employer and for a
period of two (2) years following the termination of his employment for any
reason, he will not actively solicit for employment, consulting or any other
arrangement any employee of Employer or any of its present or future affiliates
(while an affiliate).
 
(c)          Executive agrees that during his employment with Employer and for a
period of two (2) years following the termination of his employment for any
reason, he will not influence or attempt to influence customers of Employer or
any of its present or future affiliates, either directly or indirectly, to
divert their business to any Competitor.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)          The restrictions contained in this Section 9 are necessary for the
protection of the business and goodwill of Employer and are considered by
Executive to be reasonable for such purpose.  Further, Executive represents that
these restrictions will not prevent him from earning a livelihood during the
restricted period.
 
(e)          This Section 9 shall survive the termination or expiration of this
Agreement.
 
Section 10.   Equitable Relief
 
Executive acknowledges and agrees that Employer will suffer irreparable damage
which cannot be adequately compensated by money damages in the event of a
breach, or threatened breach, of any of the terms and provisions of Sections 7,
8 and 9 of this Agreement, and that, in the event of any such breach, or
threatened breach, Employer will not have an adequate remedy at law.  It is
therefore agreed that Employer, in addition to all other such rights, powers,
privileges and remedies that it may have, shall be entitled to injunctive
relief, specific performance or such other equitable relief as Employer may
request to enforce any of those terms and provisions and to enjoin or otherwise
restrain any act prohibited thereby, and Executive will not raise and hereby
waives any objection or defense that there is an adequate remedy available at
law.  Notwithstanding the provisions of Section 20 of this Agreement, Executive
agrees that Employer shall be entitled to seek such injunctive relief, without
bond, in a court of competent jurisdiction and Executive hereby consents to the
jurisdiction of the state and federal courts of New York for purposes of such an
action.  Executive agrees that any claim he may have against Employer or any of
its affiliates shall not constitute a defense against the issuance of any such
equitable relief.  The foregoing shall not constitute a waiver of any of
Employer’s rights, powers, privileges and remedies against or in respect of a
breaching party or any other person or thing under this Agreement, or applicable
law.
 
Section 11.   Notice
 
Any notice, request, demand or other communication hereunder shall be in
writing, shall be delivered by hand or sent by registered or certified mail or
by reputable overnight delivery service, postage prepaid, to the addressee at
the address set forth below (or at such other address as shall be designated
hereunder by written notice to the other party hereto) and shall be deemed
conclusively to have been given when actually received by the addressee.
 
All notices and other communications hereunder shall be addressed as follows:
 
If to Executive at the address set forth in the Employer’s payroll records.
 
If to Employer:


DealerTrack Holdings, Inc.
 
 
11

--------------------------------------------------------------------------------

 
 
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042


With a copy to:


General Counsel
DealerTrack Holdings, Inc.
1111 Marcus Avenue, Suite M04
Lake Success, NY 11042

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
Section 12.   Legal Counsel
 
In entering into this Agreement, the parties represent that they have relied
upon the advice of their attorneys, who are attorneys of their own choice, and
that the terms of this Agreement have been completely read and explained to them
by their attorneys, and that those terms are fully understood and voluntarily
accepted by them.
 
Section 13.   Section and Other Headings
 
The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
Section 14.   Governing Law
 
This Agreement has been executed and delivered, and shall be governed by and
construed in accordance with the applicable laws pertaining, in the State of New
York, without regard to conflicts of laws principles.
 
Section 15.   Severability
 
In the event that any term or provision of this Agreement shall be finally
determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (a) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (b) by or before any other authority of any of the terms and provisions of
this Agreement.
 
Section 16.   Counterparts
 
Section 17.   This Agreement may be executed in two counterpart copies of the
entire document or of signature pages to the document, each of which may be
executed by one of the parties hereto, but all of which, when taken together,
shall constitute a single agreement binding upon both of the parties hereto.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 18.   Benefit
 
This Agreement shall be binding upon and inure to the benefit of the respective
parties hereto and their legal representatives, successors and assigns.  Insofar
as Executive is concerned, this Agreement, being personal, cannot be assigned;
provided, however, that should Executive become entitled to payment pursuant to
Section 5 hereof, he may assign his rights to such payment to his legal
representatives, successors, and assigns.  Without limiting the generality of
the foregoing, all representations, warranties, covenants and other agreements
made by or on behalf of Executive in this Agreement shall inure to the benefit
of the successors and assigns of Employer.
 
Section 19.   Modification
 
This Agreement may not be amended or modified other than by a written agreement
executed by all parties hereto.
 
Section 20.   Entire Agreement
 
Except as provided in Section 5(e) hereof, this Agreement contains the entire
agreement of the parties and supersedes all other representations, warranties,
agreements and understandings, oral or otherwise, among the parties with respect
to the matters contained herein, including any prior employment agreements
between Executive and Employer or any affiliate of Employer.
 
Section 21.   Arbitration
 
(a)           Executive agrees that any dispute or controversy arising out of,
relating to, or in connection with this Agreement or the termination thereof, or
the interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by expedited, binding arbitration to be held in New
York, New York in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”).  The arbitrator may grant injunctions or other relief in such dispute
or controversy.  The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration.  Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.  The arbitrator may
award the prevailing party its reasonable attorney’s fees.
 
(b)           The arbitrator shall apply New York law to the merits of any
dispute or claim, without reference to rules of conflicts of law.  The
arbitration proceedings shall be governed by federal arbitration law and by the
Rules, without reference to state arbitration law.
 
(c)           EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE IS
AGREEING TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OF TERMINATION THEREOF, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP INCLUDING, BUT NOT LIMITED TO, STATUTORY DISCRIMINATION CLAIMS.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 22.   Representations and Warranties of Executive
 
In order to induce Employer to enter into this Agreement, Executive represents
and warrants to Employer, to the best of his knowledge after the review of his
personnel files, that: (a) the execution and delivery of this Agreement by
Executive and the performance of his obligations hereunder will not violate or
be in conflict with any fiduciary or other duty, instrument, agreement,
document, arrangement or other understanding to which Executive is a party or by
which he is or may be bound or subject; and (b) Executive is not a party to any
instrument, agreement, document, arrangement or other understanding with any
person (other than Employer) requiring or restricting the use or disclosure of
any confidential information or the provision of any employment, consulting or
other services.
 
Section 23.   Waiver of Breach
 
Except as may specifically provided herein, the failure of a party to insist on
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any term of this Agreement.  Any waiver hereto
must be in writing.


[signature page follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 

 
EXECUTIVE:
         
Rick G. Von Pusch
     
EMPLOYER:
       
By:
   
Name:
   
Title:
   
Date:
 

 
 

--------------------------------------------------------------------------------

 